Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION

Claims 1-14 received on 04/15/2022 have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.US 11,349,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
the independent claim 1 of patent # 11,349,590 B2 disclose all the features of claim 1 of the instant application with minor obvious variations.

Similarly the dependent claims 2-14 of patent No. 11,349,590 B2 discloses or suggests all of the limitations of the claims 2-14 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-14 of Patent #11,349,590 B2 to modify the claims to achieve the features of claims 1-14 of the instant application.

REASONS FOR ALLOWANCE
For claim 1, prior art Hu et al. (US 2011/0176517) para [0012] discloses up to eight antenna ports be defined to support up to 8 spatial layers be mapped to two CDM groups also see Fig. 5A and 5B.   Seo et al. (US 2015/0063236) para [0149] discloses antenna ports for consecutive ECCEs belong to different CDM groups. Seo et al. (US 2015/0223209) in para [0113] discloses different ports means ports of different CDM groups). Marinier (US 2016/0080963) para [0175] [FIG. 3] CDM group 1 and CDM group 2 of DM-RS ports 7˜14. The CDM group 1 contains DM-RS ports {7, 8, 11, 13}. The CDM group 2 contain DM-RS ports {9, 10, 12, 14}. As an example, DM-RS port 7 be used for PDSCH transmission, and the co-scheduling indicator be activated.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the control information additionally indicates co-scheduling information for the at least one and/or at least a different CDM group of
the plurality of CDM groups for the same data transmission and/or reception, wherein the plurality of CDM groups are consecutively indexed and wherein the ports of each of the plurality of CDM groups are consecutively indexed, such that the indexes of the ports increase with the indexes of the plurality of CDM groups” with the claimed invention as a whole.
Therefore, claims 1-14 would be allowable if Applicant successfully overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471